Case 17-71027-pmb       Doc 99   Filed 10/18/18 Entered 10/18/18 16:27:54        Desc Main
                                 Document     Page 1 of 4




     IT IS ORDERED as set forth below:



     Date: October 18, 2018
                                                     _____________________________________
                                                                   Paul Baisier
                                                           U.S. Bankruptcy Court Judge

     _______________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

IN RE:                                     :      CASE NO. 17-71027-PMB
                                           :
CHRISTOPHER EUGENE GOSS, SR.,              :      CHAPTER 7
                                           :
         Debtor.                           :
                                           :
                                           :
CHRISTOPHER EUGENE GOSS, SR.,              :
                                           :
         Movant,                           :
                                           :
v.                                         :      CONTESTED MATTER
                                           :
S. GREGORY HAYS, Chapter 7 Trustee,        :
                                           :
         Respondent.                       :
                                           :

     ORDER DENYING DEBTOR’S MOTION FOR ACCOUNTING AND REQUEST TO
                   HAVE CHAPTER 7 TRUSTEE REMOVED

         On September 10, 2018, Christopher Eugene Goss, Sr. (“Debtor”) filed his Motion to

Review Informations [sic] and Accounting Records Filed by Trustee into the Court as a Matter

of Due Process [Doc. No. 68] (the “Motion”) seeking, among other things, an accounting from



12742853v1
Case 17-71027-pmb         Doc 99    Filed 10/18/18 Entered 10/18/18 16:27:54           Desc Main
                                    Document     Page 2 of 4




S. Gregory Hays, as Chapter 7 Trustee (“Trustee”) for Debtor’s bankruptcy estate (the

“Bankruptcy Estate”), of the funds that Trustee has received in this bankruptcy case and asking

that the Court remove and replace Trustee as trustee for the Bankruptcy Estate.

         On September 17, 2018, Trustee filed a response to the Motion [Doc. No. 81] (the

“Response”) in which he provided a detailed accounting of the funds that he has received in this

case, vehemently opposed his removal as trustee, and requested sanctions against Debtor for the

allegedly baseless allegations set forth in the Motion.

         On September 19, 2018, the Court entered an order and notice [Doc. No. 82] (the “Order

and Notice”) specially setting a hearing on the Motion and Response on October 17, 2018 at

9:30 a.m. (the “Hearing”).

         The Order and Notice was served on Trustee and Debtor, among other entities. [Doc.

No. 83].

         On October 3, 2018, the United States Trustee filed a response to the Motion [Doc. No.

96] (the “UST Response”), in which he requested that the Court deny Debtor’s request for an

accounting, as moot, and deny Debtor’s request to remove Trustee.

         Trustee, counsel for Trustee, and counsel for the United States Trustee appeared at the

specially set Hearing. Debtor did not appear.

         At the Hearing, counsel for Trustee announced that, in accordance with that certain order

of the Court [Doc. No. 72], Trustee had closed the sale of that certain real property with a

common address of 705 Birchwood Road, Marietta, Cobb County, Georgia 30060 (the

“Property”) for a sale price of $138,000.00. See [Doc. No. 97]. Counsel for Trustee also

announced that (a) the Bankruptcy Estate had incurred $3,596.75 in costs (the “Moving



12742853v1
Case 17-71027-pmb        Doc 99    Filed 10/18/18 Entered 10/18/18 16:27:54             Desc Main
                                   Document     Page 3 of 4




Expenses”) moving Debtor and his belongings and then disposing of unwanted items after

Debtor failed to comply with the Court’s previous orders [Doc. Nos. 65, 73, and 89] requiring

Debtor to vacate the Property and remove all his personal belongings; and (b) following the

closing of the sale of the Property and payment of all secured claims in or to the Property, the

unencumbered value of the Property was $2,361.48 such that Debtor’s allowed exemption in the

Property was the same amount—that is, $2,361.48 (“Debtor’s Exemption”). See [Doc. Nos. 89

and 97].

         Having considered the Motion, the Response, the UST Response, the statements of

counsel at the Hearing, and the entire record in this matter; for all those reasons set forth on the

record at the Hearing; and for good cause shown, it is hereby

         ORDERED that the Motion is DENIED. It is further

         ORDERED that Trustee’s request for sanctions against Debtor is DENIED; provided

however, Trustee is entitled to set off the Moving Expenses in the amount of $3,596.75 against

Debtor’s Exemption in the amount of $2,361.48, and, as a result, Trustee and the Bankruptcy

Estate no longer have an obligation to pay Debtor the Debtor’s Exemption.

                                    [END OF DOCUMENT]




12742853v1
Case 17-71027-pmb       Doc 99    Filed 10/18/18 Entered 10/18/18 16:27:54   Desc Main
                                  Document     Page 4 of 4




Order prepared and presented by:

ARNALL GOLDEN GREGORY LLP
Attorneys for Trustee

By:/s/ Michael J. Bargar
    Michael J. Bargar
    Georgia Bar No. 645709
    michael.bargar@agg.com
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
(404) 873-8500

Identification of parties to be served:

Lindsay P.S. Kolba
Office of the U.S. Trustee
362 Richard B. Russell Federal Building
75 Spring Street SW
Atlanta, GA 30303

Christopher Eugene Goss, Sr.
705 Birchwood Road
Marietta, GA 30060

Christopher Eugene Goss, Sr.
921 Westmoreland Circle NW
Apt. #2307
Atlanta, Ga. 30318

S. Gregory Hays
Hays Financial Consulting, LLC
Suite 555
2964 Peachtree Road
Atlanta, GA 30305

Ronna M. Woodruff, Esq.
Woodruff Law LLC
123 Powers Ferry Road, SE
Marietta, GA 30067

Michael J. Bargar
Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363


12742853v1
